     Case 1:21-mj-00172-PJG ECF No. 1-1, PageID.2 Filed 03/31/21 Page 1 of 19




         CONTINUATION OF APPLICATION FOR A SEARCH WARRANT

1.      I, Christopher J. Rodolico, Special Agent (S.A.) of the Federal Bureau of

Investigation (FBI), Lansing, Michigan, United States Department of Justice, have been

employed as a S.A. of the FBI for over twelve years. During my employment with the

FBI, I have conducted investigations into a variety of federal criminal laws, and I have

significant experience in enforcement of those laws. I have investigated claims related to

online threats as well as numerous violent crimes. As a federal agent, I am authorized to

investigate violations of laws of the United States and to execute warrants issued under

the authority of the United States.

                INTRODUCTION AND PURPOSE OF THE WARRANT

2.      I make this continuation in support of an application for a search warrant to search

the location identified in Attachment A for evidence, contraband, fruits, and

instrumentalities of violations of 18 U.S.C. § 115(a)(1)(B) (Influencing, Impeding, or

Retaliating Against a Federal Officer) and 18 U.S.C. § 875(c) (Interstate Communication

of Threats). These items are more specifically described in Attachment B.

3.      As set forth herein, probable cause exists to believe there have been violations of

18 U.S.C. §§ 115(a)(1)(B) and 875(c), originating from Thomas Osamu Matsudo, via

Facebook.com posts, and that evidence, contraband, fruits, and instrumentalities of crime

are likely to be found at the location identified in Attachment A. The search contemplated

by this continuation will include a search for items specified in Attachment B.

4.      The search of the vehicles is to include all internal and external compartments and

all containers that may contain digital storage devices, or firearms. The search of the

                                             -1-
     Case 1:21-mj-00172-PJG ECF No. 1-1, PageID.3 Filed 03/31/21 Page 2 of 19




residents present on the property is to locate any digital storage devices on their person

that may contain evidence of threatening communications or other information necessary

to access evidence of threatening communications found elsewhere.              Additionally,

persons located on the premises will be searched for weapons that could be used to carry

out the threats further described below.

5.      I am familiar with the information contained in this continuation based upon the

investigation I have conducted and based on information provided to me by other law

enforcement officers/intelligence research specialists who have engaged in this

investigation.

6.      The facts in this continuation come from my personal observations, my training

and experience, and information obtained from other agents and witnesses. Since this

continuation is being submitted for the limited purpose of securing a search warrant, I

have not included each and every fact known to me concerning this investigation. I have

set forth only the facts that I believe are necessary to establish probable cause to believe

that evidence and instrumentalities of crime in violation of 18 U.S.C. § 115(a)(1)(B) and

18 U.S.C. § 875(c) will be found in the location identified in Attachment A.

                  FACTUAL BACKGROUND OF INVESTIGATION

7.      On December 14, 2020, the FBI Office of Public Affairs (OPA) forwarded to the FBI

National Threat Operations Center (NTOC) a comment posted on social media by

Facebook username “Tom Matsudo” in which Matsudo makes veiled threats toward FBI

employees. As of December 2020, Matsudo was a repeat complainant to FBI NTOC and




                                            -2-
      Case 1:21-mj-00172-PJG ECF No. 1-1, PageID.4 Filed 03/31/21 Page 3 of 19




had exhibited escalating behavior in many of his comments on posts by the FBI's

Facebook page.

8.       The FBI's OPA electronically monitors comments directed to the FBI’s 60 plus

social media accounts (Twitter, Facebook, YouTube etc.) which are managed by FBI

Headquarters and Field Offices. If keywords are discovered within a message sent to one

of these social media sites that may indicate a threat, a tip is automatically generated and

sent to the National Threat Operations Center for a credibility assessment.

9.       As of December 2020, Matsudo had made several posts on the FBI Facebook

webpage. Many of the posts were rambling and incoherent. Included in those posts were

- “DEAD POLICE IS JUSTICE,” “Black hat fraud extortion dead police,” “I OWN PEPPER

SPRAY AND GUNS. EXPECT TO BE FACING THE GUN”.

10.      An open source review of the Tom Matsudo Facebook page revealed a post in

which he provided what appears to be his full name as Thomas O. Matsudo.                  A

subsequent LexisNexis Accurint query for Thomas Matsudo revealed one result for

Thomas Osamu Matsudo with date of birth May X, 1991, and a most recent address in

Haslett/Lansing, MI. An additional review of NTOC's Threat Intake Process System

(TIPS) revealed numerous instances in which Matsudo called NTOC to report

information like that he frequently posts on Facebook.com. In each of his calls to NTOC,

Matsudo provided his date of birth as May X, 1991 and telephone number as 517-896-

1727.

11.      On January 4, 2021, Special Agent (S.A.) Andrew DeCoster, interviewed Thomas

Osamu Matsudo telephonically. During the interview Matsudo acknowledged he was

                                            -3-
      Case 1:21-mj-00172-PJG ECF No. 1-1, PageID.5 Filed 03/31/21 Page 4 of 19




the owner of the Facebook.com username “Tom Matsudo” and he resided at 3977 Halter

Lane, East Lansing, MI.

12.      S.A. DeCoster is known as “Drew” to family and friends and refers to himself as

“Drew” during professional contacts also. During the January 4 interview, S.A. DeCoster

referenced himself as “Drew” to Matsudo.

13.      In the interview Matsudo stated he purchased a Mossberg (a gun manufacturer

known to this Agent) and had seven guns. Matsudo stated he had a Concealed License

Permit in Michigan and always carried a Kimber Micro pistol with him.

14.      Following the telephonic interview with S.A. DeCoster, Matsudo requested the

FBI perform a review of his electronic devices. S.A. DeCoster and FBI S.A. Scott Robinson

(also assigned to the East Lansing Resident Agency of the FBI) met with Matsudo,

retrieved his electronic devices, had Matsudo sign a consent to search form, and later

returned the devices to Matsudo.

15.      A Law Enforcement Information Network query showed Matsudo has four pistols

registered to himself. Matsudo also has a Concealed License Permit (known as a CPL).

16.      On March 27, 2021, S.A. DeCoster received an email from the NTOC regarding a

Facebook post made by Thomas Matsudo.


17.      On March 29, 2021, I went to FBI’s Facebook page and retrieved screenshots of

several of Matsudo’s posts. These are a few of the screenshots I captured:




                                           -4-
      Case 1:21-mj-00172-PJG ECF No. 1-1, PageID.6 Filed 03/31/21 Page 5 of 19




18.      Between March 27 and March 29, 2021, Matsudo posted approximately 15 times

to the FBI Facebook.com page and made five references to “Drew” and the “BTCH that

asked me to stop commenting on FBI post.”




                                         -5-
      Case 1:21-mj-00172-PJG ECF No. 1-1, PageID.7 Filed 03/31/21 Page 6 of 19




19.      The five aforementioned posts were similar to the above quoted posts with slight

variations.


20.      On December 21, 2020, Matsudo was issued a speeding ticket from the Meridian

Township Police Department, (MI), Matsudo was driving the 2019 Chevrolet Camaro, MI

license plate HAWAII1.


21.      On March 29, 2021, at approximately 4:09 p.m., FBI S.A. Whitney Mitchell

observed a dark-colored Chevrolet Camaro with license plate HAWAII1 in the driveway

at 3977 Halter Lane, East Lansing, Michigan.


                                       FACEBOOK
22.      Facebook owns and operates a free-access social networking website of the same

name that can be accessed at http://www.facebook.com. Facebook allows its users to

establish accounts with Facebook, and users can then use their accounts to share written

news, photographs, videos, and other information with other Facebook users, and

sometimes with the general public.


23.      Facebook asks users to provide basic contact and personal identifying information

to Facebook, either during the registration process or thereafter. This information may

include the user’s full name, birth date, gender, contact e-mail addresses, Facebook

passwords, physical address (including city, state, and zip code), telephone numbers,

screen names, websites, and other personal identifiers. Facebook also assigns a user

identification number to each account.




                                            -6-
      Case 1:21-mj-00172-PJG ECF No. 1-1, PageID.8 Filed 03/31/21 Page 7 of 19




24.      Facebook users may join one or more groups or networks to connect and interact

with other users who are members of the same group or network. Facebook assigns a

group identification number to each group. A Facebook user can also connect directly

with individual Facebook users by sending each user a “Friend Request.” If the recipient

of a “Friend Request” accepts the request, then the two users will become “Friends” for

purposes of Facebook and can exchange communications or view information about each

other. Each Facebook user’s account includes a list of that user’s “Friends” and a “News

Feed,” which highlights information about the user’s “Friends,” such as profile changes,

upcoming events, and birthdays.


25.      Facebook users can select different levels of privacy for the communications and

information associated with their Facebook accounts. By adjusting these privacy settings,

a Facebook user can make information available only to himself or herself, to particular

Facebook users, or to anyone with access to the Internet, including people who are not

Facebook users. A Facebook user can also create “lists” of Facebook friends to facilitate

the application of these privacy settings. Facebook accounts also include other account

settings that users can adjust to control, for example, the types of notifications they

receive from Facebook.


26.      Facebook users can create profiles that include photographs, lists of personal

interests, and other information. Facebook users can also post “status” updates about

their whereabouts and actions, as well as links to videos, photographs, articles, and other

items available elsewhere on the Internet. Facebook users can also post information


                                            -7-
      Case 1:21-mj-00172-PJG ECF No. 1-1, PageID.9 Filed 03/31/21 Page 8 of 19




about upcoming “events,” such as social occasions, by listing the event’s time, location,

host, and guest list. In addition, Facebook users can “check in” to particular locations or

add their geographic locations to their Facebook posts, thereby revealing their geographic

locations at particular dates and times. A particular user’s profile page also includes a

“Wall,” which is a space where the user and his or her “Friends” can post messages,

attachments, and links that will typically be visible to anyone who can view the user’s

profile.


27.      Facebook allows users to upload photos and videos, which may include any

metadata such as location that the user transmitted when s/he uploaded the photo or

video. It also provides users the ability to “tag” (i.e., label) other Facebook users in a

photo or video. When a user is tagged in a photo or video, he or she receives a notification

of the tag and a link to see the photo or video. For Facebook’s purposes, the photos and

videos associated with a user’s account will include all photos and videos uploaded by

that user that have not been deleted, as well as all photos and videos uploaded by any

user that have that user tagged in them.


28.      Facebook users can exchange private messages on Facebook with other users.

Those messages are stored by Facebook unless deleted by the user. Facebook users can

also post comments on the Facebook profiles of other users or on their own profiles; such

comments are typically associated with a specific posting or item on the profile. In

addition, Facebook has a chat feature that allows users to send and receive instant

messages through Facebook Messenger. These chat communications are stored in the


                                            -8-
  Case 1:21-mj-00172-PJG ECF No. 1-1, PageID.10 Filed 03/31/21 Page 9 of 19




chat history for the account. Facebook also has Video and Voice Calling features, and

although Facebook does not record the calls themselves, it does keep records of the date

of each call.


29.    If a Facebook user does not want to interact with another user on Facebook, the

first user can “block” the second user from seeing his or her account.


30.    Facebook has a “like” feature that allows users to give positive feedback or connect

to particular pages. Facebook users can “like” Facebook posts or updates, as well as

webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can

also become “fans” of particular Facebook pages.


31.    Facebook has a search function that enables its users to search Facebook for

keywords, usernames, or pages, among other things.


32.    Each Facebook account has an activity log, which is a list of the user’s posts and

other Facebook activities from the inception of the account to the present. The activity

log includes stories and photos that the user has been tagged in, as well as connections

made through the account, such as “liking” a Facebook page or adding someone as a

friend. The activity log is visible to the user but cannot be viewed by people who visit

the user’s Facebook page.


33.    In addition to the applications described above, Facebook also provides its users

with access to thousands of other applications (“apps”) on the Facebook platform. When




                                            -9-
 Case 1:21-mj-00172-PJG ECF No. 1-1, PageID.11 Filed 03/31/21 Page 10 of 19




a Facebook user accesses or uses one of these applications, an update about that the user’s

access or use of that application may appear on the user’s profile page.


34.    Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP

address. These logs may contain information about the actions taken by the user ID or

IP address on Facebook, including information about the type of action, the date and time

of the action, and the user ID and IP address associated with the action. For example, if

a user views a Facebook profile, that user’s IP log would reflect the fact that the user

viewed the profile, and would show when and from what IP address the user did so.


35.    Social networking providers like Facebook typically retain additional information

about their users’ accounts, such as information about the length of service (including

start date), the types of service utilized, and the means and source of any payments

associated with the service (including any credit card or bank account number). In some

cases, Facebook users may communicate directly with Facebook about issues relating to

their accounts, such as technical problems, billing inquiries, or complaints from other

users. Social networking providers like Facebook typically retain records about such

communications, including records of contacts between the user and the provider’s

support services, as well as records of any actions taken by the provider or user as a result

of the communications.


36.    Information stored in connection with a Facebook account may provide crucial

evidence of the “who, what, why, when, where, and how” of the criminal conduct under

investigation, thus enabling the United States to establish and prove each element or


                                            -10-
 Case 1:21-mj-00172-PJG ECF No. 1-1, PageID.12 Filed 03/31/21 Page 11 of 19




alternatively, to exclude the innocent from further suspicion.      In my training and

experience, a Facebook user’s IP log, stored electronic communications, and other data

retained by Facebook, can indicate who has used or controlled the Facebook account.

This “user attribution” evidence is analogous to the search for “indicia of occupancy”

while executing a search warrant at a residence. For example, profile contact information,

private messaging logs, status updates, and tagged photos (and the data associated with

the foregoing, such as date and time) may be evidence of who used or controlled the

Facebook account at a relevant time. Further, Facebook account activity can show how

and when the account was accessed or used. For example, as described herein, Facebook

logs the Internet Protocol (IP) addresses from which users access their accounts along

with the time and date. By determining the physical location associated with the logged

IP addresses, investigators can understand the chronological and geographic context of

the account access and use relating to the crime under investigation. Such information

allows investigators to understand the geographic and chronological context of Facebook

access, use, and events relating to the crime under investigation. Additionally, Facebook

builds geo-location into some of its services. Geo-location allows, for example, users to

“tag” their location in posts and Facebook “friends” to locate each other. This geographic

and timeline information may tend to either inculpate or exculpate the Facebook account

owner. Last, Facebook account activity may provide relevant insight into the Facebook

account owner’s state of mind as it relates to the offense under investigation. For

example, information on the Facebook account may indicate the owner’s motive and

intent to commit a crime (e.g., information indicating a plan to commit a crime), or

                                           -11-
 Case 1:21-mj-00172-PJG ECF No. 1-1, PageID.13 Filed 03/31/21 Page 12 of 19




consciousness of guilt (e.g., deleting account information in an effort to conceal evidence

from law enforcement).


37.    Therefore, the computers of Facebook are likely to contain all the material

described above, including stored electronic communications and information

concerning subscribers and their use of Facebook, such as account access information,

transaction information, and other account information.


                                  COMPUTER SYSTEMS

38.    Facebook.com is an internet website and application, and to post to Facebook.com,

someone must be connected to the internet.

39.    Computers and Internet-capable devices such as tablets and cellular telephones

facilitate online posting. Based upon my knowledge, experience, and training, people

who post online use computers and handheld devices, such as cellular phones and

tablets. The posts/messages can be accessed and traced back to those devices. There is

probable cause to believe that a Matsudo used the internet and an electronic device to make

these threats and that those computers or online devices will be found in the location identified

in Attachment A.

40.    Storage capacity of computers and portable storage media, such as USB or thumb

drives, has grown tremendously in recent years. These drives can store thousands of data

points, are easily transportable, and are relatively inexpensive. Advances in technology

have significantly reduced the size of digital storage devices such that now large numbers

of digital files can be stored on media that will fit in a person’s pocket, on a keychain, or


                                              -12-
 Case 1:21-mj-00172-PJG ECF No. 1-1, PageID.14 Filed 03/31/21 Page 13 of 19




in any number of easily transportable and concealable places. An individual can now

easily carry on his or her person storage media that contains thousands of files.

41.    As with most digital technology, communications made from a computer device

are often saved or stored on that device. Storing this information can be intentional, for

example, by saving an email as a file on the computer or saving the location as a “favorite”

website in a “bookmarked” file. Digital information can also be retained unintentionally.

Traces of the path of an electronic communication may be stored automatically in many

places, such as temporary files or Internet Service Provider (ISP) client software, among

others. In addition to electronic communications, a computer user’s Internet activities

generally leave traces in a computer’s web cache and Internet history files.

42.    A forensic examiner often can recover evidence that shows whether a computer

device accessed certain web pages. Computer files or remnants of such files can be

recovered months or even years after they have been downloaded onto a hard drive,

deleted, or viewed via the Internet. Electronic files downloaded to a hard drive can be

stored for years at little or no cost. Even when such files have been deleted, they can be

recovered months or years later using readily available forensic tools. When a person

“deletes” a file on a computer, the data contained in the file often does not actually

disappear; rather, that data remains on the hard drive until it is overwritten by new data.

Therefore, deleted files, or remnants of deleted files, may reside in free space or slack

space – that is, in space on the hard drive that is not allocated to an active file or that is

unused after a file has been allocated to a set block of storage space – for long periods of

time before they are overwritten.

                                            -13-
 Case 1:21-mj-00172-PJG ECF No. 1-1, PageID.15 Filed 03/31/21 Page 14 of 19




43.    Similarly, web pages that have been viewed via the Internet are often

automatically downloaded into a temporary Internet directory or “cache.” The browser

typically maintains a fixed amount of hard drive space devoted to these files, and the files

are only overwritten as they are replaced with more recently viewed Internet pages.

Thus, the ability to retrieve residue of an electronic file from a hard drive depends less

on when the file was downloaded or viewed than on a particular user’s operating system,

storage capacity, and computer habits.

44.    Searches and seizures of evidence from computers and computer devices

commonly require agents to download or copy information from the computers and their

components, or seize most or all computer items (computer hardware, computer

software, and computer related documentation) to be processed later by a qualified

computer expert in a laboratory or other controlled environment.

45.    To examine the computer and digital media properly, it may also be necessary to

seize certain other items including documentation of programs, passwords, notes, or

even specialized hardware. Therefore, this warrant seeks permission to seize not only

the digital storage media and to search it for evidence

46.    The time period required for a complete, safe, and secure forensic examination of

the computer and storage media is uncertain. The Government will make available for

pick-up within a reasonable time all items found not to contain any contraband or

material to be seized pursuant to the warrant and all hardware and software no longer

needed for examination purposes. In conducting the search, the forensic examiner and

agents will examine files regardless of their name because such names and file extensions

                                            -14-
 Case 1:21-mj-00172-PJG ECF No. 1-1, PageID.16 Filed 03/31/21 Page 15 of 19




can be altered to conceal their actual content. Because of the volume of data to be

searched and the need to complete the examination in a reasonable time, the forensic

examiner will also use computer techniques such as keyword searches that may result in

the display of irrelevant materials.

47.    Because investigators do not know the devices Matsudo used to access the

Internet; create, save, access, or hide threats; or communicate with others about threats,

investigators may need to preview computer devices to determine which devices might

contain evidence listed in Attachment B.

48.    Items determined on-scene not to contain items listed in Attachment B will be left

at the location identified in Attachment A. The remaining items will be seized and

searched for further review or forensic examination and will be returned as soon as

reasonably possible if they are determined not to contain evidence listed in Attachment

B.

49.    Retention of any computers would be warranted, if any online threats are found

thereon, in order to permit forfeiture of those computers and related properties as

instrumentalities of the crime, pursuant to 18 U.S.C. § 115(a)(1)(B) and 18 U.S.C. § 875(c).

                  BIOMETRIC ACCESS TO COMPUTER DEVICES

50.    The proposed warrant would permit law enforcement to compel MATSUDO to

unlock any electronic devices requiring biometric access subject to seizure pursuant to

this warrant. The grounds for this request are as follows:

51.    I know from my training and experience, as well as from information found in

publicly available materials published by device manufacturers, that many electronic

                                            -15-
 Case 1:21-mj-00172-PJG ECF No. 1-1, PageID.17 Filed 03/31/21 Page 16 of 19




devices, particularly newer mobile devices and laptops, offer their users the ability to

unlock the device through biometric features in lieu of a numeric or alphanumeric

passcode or password. These biometric features include fingerprint scanners, facial

recognition features and iris recognition features. Some devices offer a combination of

these biometric features, and the user of such devices can select which features they

would like to utilize.

52.    If a device is equipped with a fingerprint scanner, a user may enable the ability to

unlock the device through his or her fingerprints. For example, Apple offers a feature

called “Touch ID,” which allows a user to register up to five fingerprints that can unlock

a device. Once a fingerprint is registered, a user can unlock the device by pressing the

relevant finger to the device’s Touch ID sensor, which is found in the round button (often

referred to as the “home” button) located at the bottom center of the front of the device.

The fingerprint sensors found on devices produced by other manufacturers have

different names but operate similarly to Touch ID.

53.    If a device is equipped with a facial-recognition feature, a user may enable the

ability to unlock the device through his or her face. For example, this feature is available

on certain Android devices and is called “Trusted Face.” During the Trusted Face

registration process, the user holds the device in front of his or her face. The device’s

front-facing camera then analyzes and records data based on the user’s facial

characteristics. The device can then be unlocked if the front-facing camera detects a face

with characteristics that match those of the registered face. Facial recognition features

found on devices produced by other manufacturers have different names but operate

                                            -16-
 Case 1:21-mj-00172-PJG ECF No. 1-1, PageID.18 Filed 03/31/21 Page 17 of 19




similarly to Trusted Face.

54.   If a device is equipped with an iris-recognition feature, a user may enable the

ability to unlock the device with his or her irises. For example, on certain Microsoft

devices, this feature is called “Windows Hello.” During the Windows Hello registration,

a user registers his or her irises by holding the device in front of his or her face. The

device then directs an infrared light toward the user’s face and activates an infrared-

sensitive camera to record data based on patterns within the user’s irises. The device can

then be unlocked if the infrared-sensitive camera detects the registered irises. Iris-

recognition features found on devices produced by other manufacturers have different

names but operate similarly to Windows Hello.

55.   In my training and experience, users of electronic devices often enable the

aforementioned biometric features because they are considered to be a more convenient

way to unlock a device than by entering a numeric or alphanumeric passcode or

password. Moreover, in some instances, biometric features are considered to be a more

secure way to protect a device’s contents. This is particularly true when the users of a

device are engaged in criminal activities and thus have a heightened concern about

securing the contents of a device.

56.   As discussed, I have reason to believe that one or more digital devices will be

found during the search. The passcode or password that would unlock the devices

subject to search under this warrant currently is not known to law enforcement. Thus,

law enforcement personnel may not otherwise be able to access the data contained within

the devices, making the use of biometric features necessary to the execution of the search

                                           -17-
 Case 1:21-mj-00172-PJG ECF No. 1-1, PageID.19 Filed 03/31/21 Page 18 of 19




authorized by this warrant.

57.    I also know from my training and experience, as well as from information found

in publicly available materials including those published by device manufacturers, that

biometric features will not unlock a device in some circumstances even if such features

are enabled. This can occur when a device has been restarted, inactive, or has not been

unlocked for a certain period of time. For example, Apple devices cannot be unlocked

using Touch ID when: (1) more than 48 hours has elapsed since the device was last

unlocked; or, (2) when the device has not been unlocked using a fingerprint for 8 hours

and the passcode or password has not been entered in the last 6 days. Similarly, certain

Android devices cannot be unlocked with Trusted Face if the device has remained

inactive for four hours. Biometric features from other brands carry similar restrictions.

Thus, in the event law enforcement personnel encounter a locked device equipped with

biometric features, the opportunity to unlock the device through a biometric feature may

exist for only a short time.

58.    Due to the foregoing, if law enforcement personnel encounter any electronic

devices that are subject to seizure pursuant to this warrant and may be unlocked using

one of the aforementioned biometric features, this warrant permits law enforcement

personnel to: (1) press or swipe the fingers (including thumbs) of MATSUDO to the

fingerprint scanner of the devices found; (2) hold the electronic devices in front of the face

of MATSUDO and activate the facial recognition feature; and/or (3) hold the devices

found in front of the face of MATSUDO and activate the iris recognition feature, for the

purpose of attempting to unlock the devices in order to search the contents as authorized

                                            -18-
 Case 1:21-mj-00172-PJG ECF No. 1-1, PageID.20 Filed 03/31/21 Page 19 of 19




by this warrant. The proposed warrant does not authorize law enforcement to compel

that all individuals present to state or otherwise provide the password or any other means

that may be used to unlock or access the devices. Moreover, the proposed warrant does

not authorize law enforcement to compel the individuals to identify the specific biometric

characteristics (including the unique finger(s) or other physical features) that may be used

to unlock or access the devices.

                                     CONCLUSION

59.    I respectfully submit that there is probable cause to believe that a search of the

location identified in Attachment A will reveal evidence of violations of 18 U.S.C.

§ 115(a)(1)(B) and/or 18 U.S.C. § 875(c).

60.    Wherefore, by this continuation and application, I respectfully request that the

Court issue a search warrant that would allow agents to search the location identified in

Attachment A for the items listed in Attachment B.




                                            -19-
